DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 1, applicant states “predetermined value set” and “gas supply threshold value set”. In these phrases the terms “value” and “set” will be understood to mean that a value is set and not as “value set” indicating an array or matrix of multiple values.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  in claim “gas supply device” in claim 1-7 and “liquid supply device” in claim 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states “before the detection accuracy information becomes equal to or lower than the predetermined value” when referencing how the gas supply threshold value is used. However, it is unclear as to whether the gas supply threshold is above or below the predetermined value. Further, is the gas supply threshold value even indicative of detection accuracy or detection accuracy information? There is nothing in the claim currently relating the gas supply threshold value to either detection accuracy or detection accuracy information. For examination purposes the limitation will be interpreted as the gas supply threshold value based on the detection accuracy information is above the predetermined value.
Further to claim 1, it is unclear if the predetermined value set is based on detection accuracy information or if detection accuracy is based on detection accuracy information. The ambiguity appears to stem from the grammatical form of claim 1. For examination purposes, the limitation will be understood to mean that the predetermined value is based on detection accuracy which is obtained from the sensor when sensing an object. The phrase “for indicating an abnormal state of detection accuracy of the vehicle-mounted sensor” will be understood to merely describe what the predetermined value is attributed to.
Still to claim 1, it is unknown if detection accuracy and detection accuracy information are the same thing or if they are different. The specification appears to recite them as different entities, except for the last line of page 15 which appears to recite them as the same. If the detection accuracy is derived from accuracy detection information obtained by the sensor when sensing an object, then such should be clearly indicated.
In claim 1, it is stated that information is compared to a predetermined value. As information could be something other than a value, it becomes unclear as to how information is compared to a value when the information is not a value. Further the term information raises the question as to how the predetermined value can be based on said information. For examination purposes, the limitation of detection accuracy information will be interpreted as detection accuracy information value.
Claim 1 also states “detection accuracy information on an object which is obtained from the vehicle-mounted sensor”. It is unclear as to whether the detection accuracy information is obtained by the sensor, or if the object is obtained by the sensor. For examination purposes, the limitation will be understood to mean that detection accuracy information is obtained by the sensor when sensing an object.
As to claim 2, applicant states “after the gas supply is operated”, i.e. past tense, indicating the operation has stopped. Then applicant proceeds to state that operation is halted later in the claim. It is unclear as to how something that has stopped already can be stopped, when it is already stopped. For examination purposes the term “operated” will be interpreted as “started” or “actuated”.
Claim 6 recites the limitation "the operation of the gas supply device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to which operation of the gas supply device is being repeated. Is the gas supply operation of claim 1 being repeated or the one in claim 4? For examination purposes it will be understood that operation of claim 4 is being repeated.
Claim 7 recites the limitation " issues a notification to a user” in lines 2-3 and states “issues a notification through the notification section” in the last 2 lines ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the first notification mentioned is the same as the second notification or if they are different. For examination purposes they will be interpreted to be the same as it is believed that this is what applicant intended
The remaining claims are rejected for their dependency on a previously rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH079661U (supplied by applicant), hereafter ‘661.
As to claims 1-3, ‘661 discloses a vehicle mounted sensor cleaning device (see Figs.1 & 7) that cleans a surface of a vehicle mounted sensor (Fig.1 ref 1) comprising: a gas nozzle (Fig.1 ref 11) that sprays a gas towards the sensing surface; a gas supply device (Fig.1 combination of ref 14 and ref 15 compressor) that supplies the gas to the gas nozzle; a control section (Fig.1 ref 16) that controls operation of the gas supply device (see [0012] stating compressor is controlled and line from ref 16 to ref 14). The control section has a predetermined value (value B, see [0018-0019]) that indicates an abnormal state of detection accuracy of the sensor based on detection accuracy information on an object which obtained from the sensor ([0013 & 0015-0017] stating a light receiving element and the value R which correlates to detection accuracy is based on the light imaging of light receiving element); a gas supply threshold (value A) which is used in operating the gas supply device to direct a supply of gas toward the sensing surface before accuracy becomes equal to or lower than the predetermined value B [0015-0017]; if the accuracy becomes lower than the gas supply value, then the section operates the gas supply device [0014, 0016, & 0019].
As to claim 2, ‘661 teaches the device of claim 1, wherein after the gas supply is operated and the soiling is removed accuracy increases above the predetermined value, the operation of the gas supply device is stopped (see Fig.2 ref S3 going to ref S10 in conjunction with Fig.3 showcasing the pulsing of the valve to an on state, where it is normally off). 
As to claim 3, ‘661  teaches the device of claim 1, wherein the operation of the gas supply device continues until the detection accuracy becomes higher than the gas supply value (see Fig.2 flowchart S1-S6 and arrow showing rerunning of the process until achieving ref S10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH079661U (supplied by applicant), hereafter ‘661 and in view of Hsiao (US20160272164A1).
As to claims 4-6, ‘661 teaches the device of claim 1, wherein if the level becomes lower than the predetermined value the control section operates the gas supply for a predetermined period of time (Fig.2 refs S4 & S5, in conjunction with [0019] stating solenoid timing and cycling of blowing air time). ‘661 does not teach a liquid nozzle and supply or the usage of liquid when the detection accuracy fails to increase after the air nozzle. However, such features are known in the art as evidenced by Hsiao.
Hsiao teaches an art related vehicle sensor cleaning device (abstract), having both an air nozzle and a water nozzle (see Fig.1 refs 110/111) with water and air pumps (Fig.1 refs 108/109) that are controlled by a control unit (Fig.1 ref 101), wherein after air blowing to clean the sensor (Fig.7 ref 206) water cleaning is performed (Fig.7 refs 209/212) and afterwards air blowing is performed again (Fig.7 refs 210/213) and the process is repeated multiple times (see Fig.7). Air cleaning is first performed to remove foreign material and then water cleaning is performed in order to remove any contaminants that may remain after the first air blow procedure is performed (see Fig.7, also [0041-0047]). The blowing of air after the liquid removes any water drops and foreign material for complete cleaning [0046] and repetition ensures removal [0047].  
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify ‘661 to utilize liquid nozzle and liquid supply and provide liquid cleaning after the blowing procedure with corresponding blowing after the liquid cleaning in order to better remove water droplets and foreign material (Hsiao [0046-0047]). 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH079661U (supplied by applicant), hereafter ‘661 in view of Hsiao (US20160272164A1) as applied to claim 6 above, and in further view of Sykula (US20180370496A1).
As to claim 7, Modified ‘661 teaches the device of claim 6 wherein an alert is issued when detection accuracy does not increase after a predetermined number of attempts (‘661 [0022]). As ‘661 is interested in reduction of wasteful usage [0020], it is reasonably expected that after a number of attempts of liquid cleaning would also be stopped to prevent wasting. Although Modified ‘661 does not explicitly disclose stopping of liquid supply after a number of attempts, such a feature is known in the art as evidenced by Sykula.  
Sykula teaches an art related vehicle mounted sensor cleaning device (abstract & Fig.1) having a computer that controls an air pump and liquid pump [0047 & 0055], wherein it is well known to end a cleaning process if data still exceeds a threshold after a predetermined number of attempts (Fig.5 & [0059]) indicating the sensor is unable to be cleaned. A skilled artisan understands that ending a cleaning process after an unsuccessful number of attempts  reduces both overall energy consumption as well as possible fluid consumption.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify ‘661 to liquid supply after a number of attempts if detection accuracy is not increasing, in order to prevent wastage of energy and fluid. Further, it is desired by ‘661 to alert a user if manual removal of dirt is required when the foreign material cannot be removed [0022]. As such, it would have been obvious to one of ordinary skill in the art to include such alerts upon failure of removing a foreign material.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie (US20150203076A1) in view of Sykula (US20180370496A1).
As to claim 1, Irie discloses a vehicle mounted sensor cleaning device (see Figs.1, 13A, & 21 in conjunction with [0048]) that cleans a sensing surface (Fig.13A ref 12) of a vehicle mounted sensor (Fig.13A ref 10) comprising; a gas nozzle (Fig.14B ref 79) that sprays a gas toward the sensing surface; a gas supply device (Fig.13A ref 76, air pump) that supplies gas to the gas nozzle; and a control section (Fig.21 ref 60, control unit) that control operation of the gas supply device (see [0051] stating control unit controls cleaning mode, along with Fig.15 “air pump driving time” that is provided with each mode), thus it is reasonably understood that the air pump is controlled by the control unit. The control unit also has a predetermined value [0230-0231] which indicates an abnormal state of detection accuracy of the vehicle mounted sensor (see Fig.15 ref a1 in the “Turbidity Degree U” row, see also [0003-0006 & 0203] explaining that turbidity relates to the detection accuracy via edge strength, as turbidity increases accuracy decreases), thereby being based on detection accuracy information on an object which is obtained from the sensor. Further, the control unit also has a gas supply threshold value (the smallest turbidity value less than a1, see Fig.15, for which air cleaning is provided), which is used in operating the gas supply device [0138] to direct a supply of gas toward the sensing surface before the detection accuracy information becomes equal to or lower than the predetermined value (see Fig.15 and [0134], turbidity a1 is less than a2, thus higher detection accuracy at a1 than a2); if the detection accuracy information becomes lower than the gas supply threshold value the control section operates the gas supply device (see Fig.15 “Cleaning Mode 3 (Air Cleaning)”). Although references were made to images for the first embodiment, they are only done for the purpose of providing clarity. The second embodiment is the same as the first, but for the inclusion of edge strength in the turbidity calculation and the resultant turbidity ranges used for control. Assuming arguendo that Irie does not explicitly state the controller controls the air pump, such a feature would have been obvious, as evidenced by Sykula
Sykula teaches an art related vehicle mounted sensor cleaning device (abstract & Fig.1) having a computer that controls an air pump and liquid pump [0047 & 0055], wherein it is well known to end a cleaning process once the detection of obstructions is below a threshold [0049]. A skilled artisan understands that ending a cleaning process after it has finished cleaning reduces both overall energy consumption as well as possible fluid consumption.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Irie to enable the controller to have control over the air and fluid pump, as it is desired in Irie for such control. Further, it is in the purview of a skilled artisan to utilize a known way to control an air pump to yield predictable results, especially when it is implied that such control is desired.
As to claim 2, Modified Irie teaches the sensor cleaning device of claim 1, wherein after the air cleaning mode is finished it stops the air cleaning and the process returns to the next step (see Irie Fig.16 and [0160] also Fig.15 ref C3 and Tap3, representing a duration of the air cleaning and indicating that the air cleaning is turned off after some time), thereby in the case where the air cleaning alone removes the turbidity, and the detection information becomes higher than the minimum value required for cleaning the air cleaning would be stopped, and correspondingly the air pump. Further, since Sykula teaches that it is well known to stop a cleaning process once cleaning is finished [0049], and one of ordinary skill in the art is keenly aware that such a feature improves energy efficiency and consumption, a skilled artisan would have found it obvious to supply such a feature if it was not already present. Furthermore, ending a cleaning process once an object has been cleaned is so mundane to one of ordinary skill in the art, that it is obvious to do so by pure common sense. Thus, in the case when the air cleaning alone cleans the sensor sufficiently (i.e. increase the detection accuracy above a certain value), it would be obvious to stop the air cleaning.
As to claim 3, Modified Irie teaches the device of claim 1, wherein the control section performs the air cleaning multiple times (see Irie Figs.15 & 17) or until an error is set (see Irie [0161]). Thus, the air cleaning is performed multiple times until the turbidity is removed and detection accuracy increases to a point where the cleaning is not required or an error is set, which reads on continuing the operation of the supply device until detection accuracy information becomes equal to or higher than the gas supply threshold value. 

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie (US20150203076A1) and Sykula (US20180370496A1) as applied to claim 1 above, and further in view of Hsiao (US20160272164A1).
As to claims 4-6, Modified Irie teaches the device of claim 1, further comprising: a liquid nozzle (Fig.13A ref 79) that sprays a liquid toward the sensing surface; a liquid supply device (Fig.13A ref 72) that supplies liquid to the nozzle; if the detection accuracy information becomes equal to or lower than the predetermined value (see Irie Fig.15, cleaning mode 1, turbidity greater or equal to a1 corresponds to a detection accuracy equal to or lower than the predetermined value) the gas supply device is operated for a predetermined period of time (Irie Fig.15, see cleaning mode 1 air pump driving time); afterwards, regardless of whether the detection accuracy information increases or not, the liquid supply device is operated (see Irie Fig.15, see washer pump drive time in conjunction with number of cleaning, thus upon another attempt of cleaning in mode 1 there would be some amount of air prior to an amount of liquid). It is assumed that the air flow occurs at a different time from the washer fluid time (as cleaning mode 2 has air and fluid flow at the same time, while drop cleaning only appears to mention the liquid flow at a certain time), but Modified Irie does not explicitly state whether the air flow occurs before or at a separate time from the fluid flow. However, such a feature is known in the art as evidenced by Hsiao. Further, assuming arguendo that a liquid nozzle is meant to be different from an air nozzle, Hsiao also teaches such a configuration.
Hsiao teaches an art related vehicle sensor cleaning device (abstract), having both an air nozzle and a water nozzle (see Fig.1 refs 110/111), wherein after air blowing to clean the sensor (Fig.7 ref 206) water cleaning is performed (Fig.7 refs 209/212) and afterwards air blowing is performed again (Fig.7 refs 210/213) and the process is repeated multiple times (see Fig.7). Air cleaning is first performed to remove foreign material and then water cleaning is performed in order to remove any contaminants that may remain after the first air blow procedure is performed (see Fig.7, also [0041-0047]). The blowing of air after the liquid removes any water drops and foreign material for complete cleaning [0046] and repetition ensures removal [0047].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Irie to utilize air blowing after the drop cleaning procedure in order to better remove water droplets and foreign material (Hsiao [0046-0047]). Such a modification would still provide a predetermined number of cleaning attempts before issuing an error (Irie Figs.15 & 18 ref n1), thus avoiding wasting of liquid and energy. Further, a skilled artisan would have found supplying separate nozzles for water and air to be an obvious alternative to supplying a single nozzle with a reasonable expectation of predictable results (see MPEP 2143).
As to claim 7, Modified Irie teaches the device of claim 6, wherein after the predetermined number of attempts, if the turbidity is not removed, the liquid and air supply are stopped (see Irie Fig.15 both air and liquid supply are for a certain time, duration, and number of attempts and during error both pump drive times are 0) and warning is issued to a user (Irie [0075 & 0212], see also Sykula Fig.5 showcasing ending a cleaning process when a number of attempts have been reached). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuratani (US20200057301A1) discloses a camera cleaning device (abstract) wherein operation for cleaning involves discharging air and then discharging solution (see Fig.9). Kuratani also discloses that should a value correlating to debris/foreign material, and corresponding image quality, on the lens be higher than a first value but lower than a second than a certain cleaning operation is performed, and should the value be above a first and second threshold than a second different cleaning operation is performed (see Fig.7), wherein the first operation could be air and the second operation could be liquid [0085].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamauchi (US20200391702A1) discloses a vehicle mounted sensor cleaner (abstract) wherein different types of dirt (results in different detection accuracy), is cleaned in different manners (see Fig.10) and different input parameters are used to affect the number of cycles, duration, and voltage (see Figs.6 & 11).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bacchus (US20190106085A1) discloses a vehicle sensor cleaner (abstract), wherein cleaning of the sensor comprises a decision function that allows for changing of intensity and  modality of the cleaner, as well as detection of contaminant, setting a cleaning flag, and providing an alarm to a user (see Figs.3-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seubert (US20190084526A1) discloses a vehicle sensor cleaner (abstract) that determines an accuracy of a detected image (see Figs.3A-4) and decides whether to perform a cleaning function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711